Citation Nr: 0820464	
Decision Date: 06/23/08    Archive Date: 06/30/08

DOCKET NO.  05-17 609A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to an increased rating for left thoracic 
outlet syndrome, currently rated at 10 percent disabling.

2.  Entitlement to an increased rating for right thoracic 
outlet syndrome, currently rated at 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse



ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1973 to 
November 1981.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Wilmington, 
Delaware.  The veteran appeared before the undersigned Acting 
Veteran's Law Judge at a Central Office hearing in April 
2008.  A transcript of the hearing has been associated with 
the claims file.

The Board notes that the veteran testified at the hearing 
that she suffered headaches secondary to her bilateral 
thoracic syndrome and cervical radiculopathy.  Since the 
veteran has raised a claim for secondary service connection, 
this matter is referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims that her service connected bilateral 
thoracic outlet syndrome is entitled to a greater disability 
rating. Unfortunately, the Board finds that additional 
development is needed before it can adjudicate this claim.

In this regard, the July 2001 VA examination report does not 
provide a sufficient basis for evaluation of the veteran's 
bilateral thoracic outlet syndrome.  The veteran contends 
that the examination failed to address current symptomatology 
associated with her disabilities and she asserts that her 
condition has worsened since the examination.  Since she has 
not been examined in almost seven years, her assertion that 
her disability has worsened is plausible.  When it is 
asserted that the severity of a service-connected disability 
has increased since the most recent rating examination, an 
additional examination is generally appropriate.  VAOPGCPREC 
11-95 (April 7, 1995); see also Caffrey v. Brown, 6 Vet. App. 
377 (1995).  Moreover, under the provisions of the VCAA, the 
assistance provided by VA includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d)(1); 38 C.F.R. § 3.159(c)(4); see also Green v. 
Derwinski, 1 Vet. App. 121 (1991).  Consequently, an 
examination is warranted to assess the current level of 
impairment due to her bilateral thoracic outlet syndrome.  
The examiner must provide sufficient information to rate the 
disability in accordance with the applicable rating criteria.  
See Massey v. Brown, 7 Vet. App. 204 (1994).  

In addition, the veteran indicated that the claims file did 
not contain all treatment records related to her disability.  
She indicated that she received treatment and physical 
therapy since 2001.  As the veteran's claims file contains no 
such evidence, these records should be sought, since they may 
contain evidence pertinent to her claims.

It is noteworthy that the United States Court of Appeals for 
Veterans Claims has held that "staged" ratings may be 
appropriate in an increased rating claim where the factual 
findings show distinct time periods when the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Accordingly, the case is REMANDED for the following action:

1.  The RO should secure for association 
with the claims file copies of the 
complete clinical and physical therapy 
records of all VA treatment and 
evaluations the veteran has received for 
her bilateral thoracic outlet syndrome 
since 2001.  If she has received any 
private treatment for her thoracic outlet 
syndrome, such treatment records should 
also be secured, with hheris cooperation 
(i.e., identifying the treatment and 
providing any necessary authorizations).

2.  Thereafter, the RO should schedule a 
VA examination to determine the severity 
of the veteran's bilateral thoracic outlet 
syndrome.  The veteran's claims file must 
be reviewed by the examining physician in 
conjunction with the examination, and any 
indicated tests or studies should be 
completed.  The physician should 
thoroughly document all symptoms related 
to the veteran's bilateral thoracic outlet 
syndrome.  If applicable, any symptoms 
identified and discussed in the report 
that are related to any of the veteran's 
other disabilities, then they should be 
clearly identified as being unrelated to 
her thoracic outlet syndrome.  

3.  The RO should then re-adjudicate these 
claims (to include consideration of the 
possibility of "staged ratings" in 
accordance with Hart, supra, as 
indicated).  If any remains denied, the RO 
should issue an appropriate supplemental 
statement of the case, and afford the 
veteran and her representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



_________________________________________________
D. BREDEHORST
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



